Exhibit 10.1

EMPLOYMENT AGREEMENT, entered into and effective as of March 1, 2010 by and
between iBio, Inc. ("Company"), and Vidadi Yusibov, Ph.D. ("Employee").

WHEREAS, the Company is the owner of all of the Technology and Improvements
developed by Fraunhofer USA, Inc. Center for Molecular Biotechnology (FCMB)
related to expression, engineering, testing, production and validation of human
vaccines, human antibodies and human therapeutic proteins in plants, veterinary
applications of plant-based influenza vaccines and production techniques and
methodologies related to those applications (as more specifically described in
agreements between the Company and Fraunhofer and defined therein as the
“Technology” and “Improvements”); and

WHEREAS, Fraunhofer and the Company have agreed that until December 31, 2014
Fraunhofer shall further develop exclusively for and transfer to the Company.
Technology and Improvements in the Field (as defined in the agreements between
them), facilitate technology transfer and implementation of the Technology and
Improvements by or for the Company, and provide the Company with access to
Fraunhofer personnel and facilities as appropriate to support the Company’s
efforts to commercialize the Technology, and that such activities shall be
funded by payments from each of the Company and Fraunhofer as provided in the
agreements between them and by additional funding in the form of grants from
governmental entities and non-governmental organizations, which Fraunhofer has
agreed to use its best efforts to obtain in coordination and cooperation with
the Company; and

WHEREAS, Fraunhofer and the Company agreed that Fraunhofer is entitled to
receive fifteen percent (15%) of receipts derived by the Company from licensing
the Technology and Improvements to third parties and the Company is entitled to
receive nine percent (9%) of all receipts realized by Fraunhofer from sales,
licensing or commercialization of Fraunhofer’s Intellectual Property Rights (as
provided in the agreements between Fraunhofer and the Company); and

WHEREAS, Fraunhofer and the Company believe it is in the best interests of each
of them to have Dr. Vidadi Yusibov, who is the Executive Director of
Fraunhofer’s Center for Molecular Biology, continue as such while he also
undertakes the office of Chief Scientific Officer of the Company, as more
particularly set forth in this Agreement, in order to most effectively achieve
the objectives of each of Fraunhofer and the Company and derive value for each
entity from the Technology, and Dr. Yusibov is willing to do so, upon the terms
and conditions set forth in this Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

1. Employment, Duties and Acceptance

1.1 Company hereby employs Employee for the Term (as defined in Section 2
hereof) to render services in an executive capacity as Chief Scientific Officer
to Company and in

--------------------------------------------------------------------------------



connection therewith to devote his best efforts to the affairs of the Company
and to perform such duties as Employee shall reasonably be requested to perform
by officers of the Company, to the extent such efforts and duties are not in
conflict with his duties and obligations to Fraunhofer USA, Inc. (“Fraunhofer”)
and to the extent such efforts and duties relate to the Field of the
relationship already defined by various agreements between Company and
Franuhofer.

1.2 Employee hereby accepts such employment and agrees to render to the Company
the services of Chief Scientific Officer. Such services shall include the
following:

          1.2.1 Review and analysis of plans and proposals for product
development and applications of the Company’s Intellectual Property (as defined
in the Agreements between Company and Fraunhofer.

          1.2.2 Assist in the development and adjustment of the Company’s
strategic plans.

          1.2.3 Assist in capital formation activities and shareholder relations
by participating in selected presentations

          1.2.4 Review and participate in development of research and
development proposals to be presented to investors and clients.

          1.2.5 Work with other senior executives to develop and monitor
research and development budgets for the Company.

          1.2.6 Work with other senior executives to obtain grants from
governmental entities and non-governmental organizations to fund further
development of the Company’s Intellectual Property.

          1.2.7 Represent Company at conferences relevant to Company's business

          1.2.8 Review and determine methods and procedures to be used for
monitoring projects, such as preparation of records of expenditures and research
findings, progress reports, and staff conferences, in order to inform management
of current status of each project.

          1.2.9 Ensure that the organization remains up-to-date in terms of
technological changes, and communicate that information to appropriate directors
and managers throughout the organization.

          1.2.10 Work with other senior executives in the selection of
contractors and consultants.

1.3 Employee agrees to render such services at Company's offices, but Employee
will travel on temporary trips to such other place or places as may be required
from time to time to perform his duties hereunder.

--------------------------------------------------------------------------------



2. Compensation

2.1 As compensation for all services to be rendered pursuant to this Agreement,
Company agrees to pay Employee a sign-on bonus in the amount of twenty thousand
dollars ($20,000) and a base salary at the rate of one hundred thousand dollars
($100,000) per annum. The Salary set forth hereinabove shall be payable in
accordance with the regular payroll practices of the Company for executives. All
payments hereunder shall be subject to the provisions of Article 4 hereof.

2.2 As further compensation for all services to be rendered pursuant to this
Agreement, Company agrees to issue options to purchase five hundred thousand
(500,000) shares of Company common stock at a price equal to the closing price
on the date of execution of this Agreement, such options to vest over a
five-year period in equal annual increments. Continued vesting of options
granted hereunder shall be subject to the provisions of Article 4 hereof.

2.3 Company shall pay or reimburse Employee for all necessary and reasonable
expenses incurred or paid by Employee in connection with the performance of
services under this Agreement upon presentation of expense statements or
vouchers or such other supporting information as it from time to time requests
evidencing the nature of such expense, and, if appropriate, the payment thereof
by Employee, and otherwise in accordance with Company procedures from time to
time in effect.

2.4 Employee, as part of Executive Management Team, will participate in and be
eligible for the Executive Management Bonus/benifits or other additional
compensation in consideration of his performance of the duties undertaken by him
under this Agreement.

3. Conflicts With Other Activities

3.1 Company recognizes that Employee is also currently employed by Fraunhofer
USA, Inc., acting through its Center for Molecular Biotechnology (“Fraunhofer”),
a non-profit corporation of Rhode Island, having a place of business at 9
Innovation Way, Suite 200, Newark, Delaware 19711, and that Employee’s
employment with Company will be on a part-time basis. Company and Fraunhofer are
parties to an Agreement dated August 20, 2007 pursuant to which Fraunhofer has
committed to further develop exclusively for and transfer to the Company rights
to proprietary technology and Intellectual Property in the area of plant-based
human vaccines, human antibodies, therapeutic proteins, certain veterinary
applications, and commercial process and production techniques and methodologies
for the foregoing, all as more particularly described in the Agreement.
Therefore, the parties believe that employment of Employee by both Fraunhofer
and the Company is in the co-incident interests of both Fraunhofer and the
Company. In the course of Employee’s activities pursuant to this Agreement, if
any of Fraunhofer, the Company or Employee believes that a particular act
requested of Employee by

--------------------------------------------------------------------------------



Fraunhofer or Company might put the Employee in conflict between his obligations
to Fraunhofer and/or Company, the party perceiving a possible conflict will give
notice to that effect to the other parties. All the parties will then promptly
confer with each other to resolve the potential conflict.

3.2 During employment with Company, Employee agrees that he will not, without
prior written notice to Company, engage in any employment or business other than
for Company and Fraunhofer.

4. Employment At Will

4.1 Employee acknowledges and understands that his employment with Company is
for an unspecified duration and constitutes “at-will” employment. Employee
acknowledges that this employment relationship may be terminated at any time,
with or without cause and with or without advance notice, at the option of
either Company or Employee.

5. Protection of Confidential Information

5.1 In view of the fact that Employee's work as an employee of Company will
bring Employee into close contact with many confidential affairs of the Company
and its affiliates, including matters of a business nature, such as information
about costs, profits, markets, sales, and any other information not readily
available to the public, and plans for future commercial and technological
developments, Employee agrees:

          5.1.1 To keep secret all confidential matters of Company and its
affiliates and not to disclose them to anyone outside of Company, either during
or after Employee's employment with Company, except with Company's written
consent; and

          5.1.2 To deliver promptly to Company on termination of Employee's
employment by Company, or at any time Company may so request, all memoranda,
notes, records, reports, and other documents (and all copies thereof) relating
to Company's and its affiliates' businesses which Employee may then possess or
have under the Employee's control.

6. Ownership of Results of Services:

6.1 Company shall own, and Employee hereby transfers and assigns to it, all
rights of every kind and character, in perpetuity, in and to any material and/or
ideas written, suggested, or submitted by Employee hereunder which relate to the
Intellectual property owned by the Company and all other results and proceeds of
Employee's services hereunder, whether the same consists of scientific,
technical, clinical, engineering or any other form of works, themes, ideas,
creations, products, or compositions (collectively, “Employee Inventions”).
Employee agrees to execute and deliver to Company such

--------------------------------------------------------------------------------



assignments or other instruments as Company may require from time to time to
evidence its ownership of the Employee Inventions. To the extent Employee
Inventions are based on Employee’s employment by Fraunhofer USA, Inc. the
ownership referred to herein shall be considered derivative of the transfer of
ownership of such information from Fraunhofer to Company under the above
referenced Agreements.

7. Notices:

7.1 All notices, requests, consents and other communications required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally or sent by prepaid telegram, or mailed
first-class, postage prepaid, as follows:

If to Employee: Vidadi Yusibov Ph. D.   9 Innovation Way, Suite 200   Newark,
Delaware 19711


  With email copies to:                          Vidadi Yusibov Ph.D.
vyusibov@fraunhofer-cmb.org   and                        William F. Hartman,
Ph.D. whartman@fraunhofer.org


If to Company: iBio, Inc.   9 Innovation Way, Suite 100   Newark, Delaware 19711


  With email copies to:                          Robert B. Kay
robertbkay@ibioinc.com   and                        Robert L. Erwin
rerwin@ibioinc.com


or such other addresses as either party may specify by written notice to the
other as provided in this Section 7.1.

8. General

8.1 It is acknowledged that the rights of Company under this Agreement are of a
special, unique, and intellectual character which gives them a peculiar value,
and that a breach of any provision of this Agreement (particularly, but not
limited to, the provisions of Articles 5 and 6 hereof), will cause Company
irreparable injury and damage which cannot be reasonably or adequately
compensated in damages in an action at law.

--------------------------------------------------------------------------------



Accordingly, without limiting any right or remedy, which Company may have in the
premises, Employee specifically agrees that Company shall be entitled to seek
injunctive relief to enforce and protect its rights under this Agreement.

8.2 This Agreement sets forth the entire agreement and understanding of the
parties hereto, and supersedes all prior agreements, arrangements, and
understandings. Nothing herein contained shall be construed so as to require the
commission of any act contrary to law and wherever there is any conflict between
any provision of this Agreement and any present or future statute, law,
ordinance or regulation, the latter shall prevail, but in such event the
provision of this Agreement affected shall be curtailed and limited only to the
extent necessary to bring it within legal requirements. Without limiting the
generality of the foregoing, in the event that any compensation or other monies
payable hereunder shall be in excess of the amount permitted by any such
statute, law, ordinance, or regulation, payment of the maximum amount allowed
thereby shall constitute full compliance by Company with the payment
requirements of this Agreement.

8.3 No representation, promise, or inducement has been made by either party that
is not embodied in this Agreement, and neither party shall be bound by or liable
for any alleged representation, promise, or inducement not so set forth. The
section headings contained herein are for reference purposes only and shall not
in any way affect the meaning or interpretation of this Agreement.

8.4 The provisions of this Agreement shall inure to the benefit of the parties
hereto, their heirs, legal representatives, successors, and assigns. This
Agreement, and Employee's rights and obligations hereunder, may not be assigned
by Employee. Subject to the prior approval of Franuhofer USA, Inc., Company may
assign its rights, together with its obligations, hereunder in connection with
any sale, transfer or other disposition of all or substantially all of its
business and assets. Company may also assign this Agreement to any affiliate of
Company; provided, however, that no such assignment shall (unless Employee shall
so agree in writing) release Company of liability directly to Employee for the
due performance of all of the terms, covenants, and conditions of this Agreement
to be complied with and performed by Company. The term "affiliate", as used in
this agreement, shall mean any corporation, firm, partnership, or other entity
controlling, controlled by or under common control with Company. The term
"control" (including "controlling", "controlled by", and "under common control
with"), as used in the preceding sentence, shall be deemed to mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such corporation, firm, partnership,
or other entity, whether through ownership of voting securities or by contract
or otherwise.

8.5 Subject to the prior approval of Fraunhofer, this Agreement may be amended,
modified, superseded, cancelled, renewed or extended, and the terms or covenants
hereof may be waived, only by a written instrument executed by both of the
parties hereto, or in the case of a waiver, by the party waiving compliance. The
failure of either party at any time or times to require performance of any
provisions hereof shall in no manner affect the right at a later time to enforce
the same. No waiver by either party of the breach of

--------------------------------------------------------------------------------



any term or covenant contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term or covenant contained in this Agreement.

8.6 This Agreement shall be governed by and construed according to the laws of
the State of Delaware applicable to agreements to be wholly performed therein.

8.7 This Agreement will become effective on the date on which the last of the
following occurs:

     a. The Board of Directors of Fraunhofer USA, Inc. delivers its written
approval of this Agreement; and

     b. The Board of Directors of the Company delivers written notice of its
approval of this Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.

iBio, Inc.   Vidadi Yusibov       /s/ Robert B. Kay   /s/ Vidadi Yusibov   By  
      Chairman   February 25, 2010   Title   Date     February 25, 2010      
Date      


--------------------------------------------------------------------------------